Order entered April 5, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00787-CV

          IN THE INTEREST OF M.H.A, AND Z.H.A., CHILDREN

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-53533-2018

                                       ORDER

      Before the Court is appellant’s April 2, 2021 unopposed second motion to

extend time to file his opening brief. We GRANT the motion and ORDER the

brief be filed no later than April 14, 2021.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE